Exhibit Description of Arrangement for Directors Fees Except as set forth below, the following sets forth the amount of fees payable to outside directors of NBT Bancorp for their services as Directors in fiscal year 2010: Event Fee Annual retainer Cash (Chairman) - $50,000 Cash (Member) - $12,500 Cash (Chair) Audit and Risk Management Committee - $10,000 Cash (Chairs) Other Committees - $7,500 Restricted Stock (Member) - $12,500 Restricted Stock (Chairman) - $50,000 Board meeting attended Cash (Member) - $1,000 per meeting Cash (Chairman) - $1,000 per meeting Telephonic board meeting Cash (Member) - $1,000 per meeting Cash (Chairman) - $1,000 per meeting Committee meeting attended Cash (Member) - $600 per meeting Cash (Chairman) - $600 per meeting Telephonic committee meeting Cash (Member) - $600 per meeting Cash (Chairman) - $600 per meeting
